Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4, 6-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Glover 882 et al (US 20160179882 A1, hereinafter “Glover 882”) in view of Glover et al (U.S. 20160147896 A1 hereinafter, “Glover”).
6.	With respect to claim 1,
Glover 882 discloses a method comprising:
generating a plurality of vertical-specific (VS) records from a plurality of data sources, wherein each VS record is associated with one of N different verticals, and wherein each VS record includes:
a vertical identifier (ID) that indicates a vertical associated with the VS record, wherein the vertical refers to a type of application content associated with the VS record; and
a set of vertical-specific data fields for the vertical associated with the VS record;
generating an entity partial (EP) record for each of the VS records, wherein each EP record includes a set of EP data fields populated based on data from one or more vertical-specific data fields, the set of EP data fields including:
an entity ID that indicates an entity associated with the EP record;
a source data field that identifies a data source for the VS record used to generate the EP record; and
an EP searchable data field associated with the EP record;
generating a search record for each entity ID, and wherein each search record includes a search record searchable data field that includes data from one or more of the EP searchable data fields of the EP records used to generate the search record;
receiving a search query from a user device;
identifying a set of search records based on matches between terms of the search query and terms in the search record searchable data of the set of search records; and
sending search results to the user device that are based on the identified set of search records (Glover 882 [0036], [0055], [0067] – [0068], [0080] – [0082], [0087] – [0096], [0103], claims 4 & 13 and Figs. 1B, 6B, 6D e.g. [0036] For example, a restaurant reservation application may also allow a user to retrieve information about a restaurant and read user reviews for the restaurant in addition to making reservations. [0055] In this example, the translation module 310 may map the contents of the translation request 260 (e.g., a search query included in the translation request 260) to one or more translation records 330 using key-word based text matching (e.g., by matching the terms of the search query to searchable translation information 334) or in any other suitable manner.  In these implementations, the translation module 310 may further rank the translation records 330 of the matched application-independent functions based on how well terms of a search query 212 and/or other information included in a translation request 260 correspond to the searchable translation information 334 of the translation records 330.  In this way, the translation module 310 may select the highest ranked translation records 330 to be the basis for the translation results 270. [0067] FIGS. 3A and 3B illustrate an example translation record 330 that may be included in a translation data store 320 storing a plurality of different translation records 330.  A translation record 330 may include a translation record name or identifier (ID) 332, an application-independent function 336, access mechanism templates 340, and template rules 342.  [0068] The translation record ID 332 may be used to identify the translation record 330 among other translation records 330.  The translation record ID 332 may be a string of alphabetic, numeric, and/or symbolic characters (e.g., punctuation marks) that uniquely identifies the associated translation record 330.  A translation record 330 can further indicate one or more parameters that may be associated with the application-independent function 336. [0082] The search module 360 can perform a search for application state records 380 included in the search data store 370 in response to the received query wrapper 210 (e.g., in response to the search query 212 and the geo-location data 218).  In some implementations, the search module 360 generates result scores 226 for application state records 380 identified during the search.  [0087] For example, the result scores may be generated by the translation module by matching key words and/or terms of the search query with the searchable translation information 334 of the translation records 330.  A translation record 330 selected by the translation module 310 to satisfy the translation request 260 for "late night diners" may be the translation record 330 for the application-independent function "Order Food" which can include one or more parameters such as "(cuisine type)" (see, e.g., Table 1). [0088] Continuing this example, the pop-up window may additionally include a user-selectable link that instructs the user device 200 to open an application to a state that allows the user to order a pizza via the Internet (e.g., the PIZZAHUT ® application, developed by Pizza Hut, Inc.). [0091] FIGS. 1B, 6B, and 6D show a plurality of data sources 130.  The data sources 130 may be sources of data, which the translation system 300 (e.g., the translation module 310) may use to generate and update the contents of the translation data store 320.  The search system 350 (e.g., the search module 360) may also use the data sources 130 to generate and update the contents of the search data store 370.  The data retrieved from the data sources 130 can include any type of data related to application functionality and/or application states.  Data retrieved from the data sources 130 may be used to create and/or update one or more databases, indices, tables (e.g., an access table), files, or other data structures included in the translation data store 320 and the search data store 370.  For example, translation records 330 and application state records 380 may be created and updated based on data retrieved from the data sources 130.  In some examples, data may be shared between the translation data store 320 and the search data store 370.  [0092] The data sources 130 may include a variety of different providers.  Example digital distribution platforms 130b include, but are not limited to, the GOOGLE PLAY.RTM.  digital distribution platform by Google, Inc.  and the APP STORE.RTM.  digital distribution platform by Apple, Inc. [0093] Additionally, the data sources 130 may include social networking sites 130e, such as "FACEBOOK.RTM." by Facebook, Inc.  (e.g., Facebook posts) and "TWITTER.RTM." by Twitter Inc.  (e.g., text from tweets).  Data sources 130 may also include online databases 130f that include, but are not limited to, data related to movies, television programs, music, and restaurants.  Data sources 130 may also include additional types of data sources in addition to the data sources described above.  Different data sources 130 may have their own content and update rate. [0094] FIGS. 7A and 7B illustrate an example translation record 330.  In some implementations, the environment 100 includes both a translation system 300 and a search system 350.  In these implementations, each translation record 330 may include searchable translation information 334 that may be accessed by both the translation system 300 and the search system 350.  In this way, each translation record 330 may include data related to an application-independent function and/or the state of one or more applications that result from the performance of their respective application-specific function.  [0096] Searchable translation information 334 includes data that corresponds to the application-independent function and may be referenced by the search queries 212 and/or translation requests 260.  Searchable translation information may include text, numbers, symbols, or any other information that describes an application state.  In this way, the translation module can perform keyword text matching between the information provided in a translation request 260 and the searchable translation information 334.  The type of data included in searchable translation information 334 may depend on the type of information associated with the application states of the translation record 330 and their corresponding access mechanisms 202.  For example, searchable translation information 334 may include a variety of different types of data such as structured, semi-structured, and/or unstructured data.  Searchable translation information 334 may be automatically and/or manually generated based on documents retrieved from the data sources 130. [0103] FIG. 7D shows an example application state record 380 associated with the OPENTABLE ® application, developed by OpenTable, Inc.  The OPENTABLE ® application is a restaurant-reservation application that allows users to search for restaurants and make restaurant reservations.  The OPENTABLE@application provides information about restaurants including descriptions of restaurants and user reviews of the restaurants.  The example application state record 380 of FIG. 7B describes an application state of the OPENTABLE ® application in which the OPENTABLE ® application accesses information for THE FRENCH LAUNDRY ® restaurant [as
generating a plurality of vertical-specific (VS) records (e.g. translation records) from a plurality of data sources, wherein each VS record is associated with one of N different verticals, and wherein each VS record includes:
a vertical identifier (ID) (e.g. translation record name or identifier) that indicates a vertical associated with the VS record, wherein the vertical refers to a type of application content (e.g. restaurants; referring to the instant applicant’s specification [0023]) associated with the VS record; and
a set of vertical-specific data fields (e.g. cuisine types; referring to the instant applicant’s specification [0054]) for the vertical associated with the VS record;
generating an entity partial (EP) record (e.g. application state records) for each of the VS records, wherein each EP record includes a set of EP data fields (e.g. cuisine types; referring to the instant applicant’s specification [0054]) populated based on data from one or more vertical-specific data fields, the set of EP data fields including:
an entity ID (e.g. IHOP, Denny’s, Pizza Hut) that indicates an entity associated with the EP record;
a source data field (e.g. Yelp, TripAdvisor; Google play, APP store, Twitter, Facebook) that identifies a data source for the VS record used to generate the EP record; and
an EP searchable data field (e.g. Searchable translation information may include text, numbers, symbols, or any other information that describes an application state) including data that is descriptive of the entity (e.g. descriptions of restaurants) associated with the EP record;
generating a search record for each entity ID, and wherein each search record includes a search record searchable data field that includes data from one or more of the EP searchable data fields of the EP records used to generate the search record;
receiving a search query from a user device;
identifying a set of search records based on matches between terms of the search query and terms in the search record searchable data of the set of search records; and
sending search results to the user device that are based on the identified set of search records]).
Although Glover 882 substantially teaches the claimed invention, Glover 882 does not explicitly indicate generating a search record for each entity ID by combining data from EP records associated with the same entity ID, wherein the data from the EP records is combined based on the source data included in the EP records.
Glover teaches the limitations by stating generating a search record for each entity ID by combining data from EP records associated with the same entity ID, wherein the data from the EP records is combined based on the source data included in the EP records, and wherein each search record includes a search record searchable data field that includes data from one or more of the EP searchable data fields of the EP records used to generate the search record (Glover [0005], [0024], [0048], [0081] – [0083] and Figs. 1A & 1C e.g. [0005] The method further comprises identifying a primary set of application state records based on the search query, selecting a first application state record from the primary set of application state records, and identifying an entity name and action associated with the first application state record. The method further comprises identifying a second application state record associated with the same entity name as the first application state record and a different action than the first application state record.  Additionally, the method comprises generating a combined result based on the first application state record and the second application state record and generating search results based on the primary set of application state records.  The search results include the combined result in addition to a plurality of search results based on the primary set of application state records.  The method further comprises transmitting the search results to the remote device. [0081] Referring back to FIG. 1B, the data sources 130 may be sources of data, which the search system 300 may use to generate and update the search data store 330.  For example, an application state record generation module (not shown) of the search system 300 may generate/update application state records 340 based on data retrieved from the data sources 130. [0082] The data sources 130 may include a variety of different data providers.  The data sources 130 may include data from application developers 130a, such as application developers' websites and data feeds provided by developers.  The data sources 130 may also include operators of digital distribution platforms 130b configured to distribute native applications 204a to user devices 200 (e.g., GOOGLE PLAY ® digital distribution platform by Google, Inc., the APP STORE ® digital distribution platform by Apple, Inc., and WINDOWS PHONE ® Store developed by Microsoft Corporation). [0083] The data sources 130 may also include other websites, such as websites that include web logs 130c (i.e., blogs), application review websites 130d, or other websites including data related to applications.  Additionally, the data sources 130 may include social networking sites 130e, such as "FACEBOOK ® " by Facebook, Inc.  (e.g., Facebook posts) and "TWITTER ® " by Twitter Inc.  (e.g., text from tweets).  Data sources 130 may also include online databases 130f that include, but are not limited to, data related to movies, television programs, music, and restaurants.  Data sources 130 may also include additional types of data sources in addition to the data sources described above.  Different data sources 130 may have their own content and update rate [as
generating a search record (e.g. records) for each entity ID by combining data from EP records associated with the same entity ID (e.g. same entity), wherein the data from the EP records is combined (e.g. combined) based on the source data (e.g. data sources – Google play, APP store, Twitter, Facebook, Yelp, TripAdvisor) included in the EP records, and wherein each search record includes a search record searchable data field that includes data from one or more of the EP searchable data fields of the EP records used to generate the search record]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Glover 882 and Glover, to provide the ability to generating search results that connect a user to native and web application functionality (Glover [0002]). 
7.	With respect to claim 2,
	Glover 882 further discloses wherein the set of vertical-specific data fields are the same for each VS record having the same vertical ID (Glover 882 [0097] – [0109] and Figs. 7C-D e.g. [0097] FIGS. 7C and 7D illustrate an example application state record that may be included in a plurality of different application state records 380 stored in the search data store 370.  Each application state record 380 may include data related to a function of an application 204 and/or the state of the application 204 resulting from performance of a function.  An application state record 380 may include an application state identifier (ID) 382, application state information 384, an application identifier (ID) 386, and one or more access mechanisms 202 that may be used to access functionality provided by the application associated with the application record 380).
8.	With respect to claim 3,
	Glover 882 further discloses wherein VS records that include different vertical IDs include different sets of vertical-specific data fields (Glover 882 [0097] – [0109] and Figs. 7C-D e.g. [0097] FIGS. 7C and 7D illustrate an example application state record that may be included in a plurality of different application state records 380 stored in the search data store 370.  Each application state record 380 may include data related to a function of an application 204 and/or the state of the application 204 resulting from performance of a function.  An application state record 380 may include an application state identifier (ID) 382, application state information 384, an application identifier (ID) 386, and one or more access mechanisms 202 that may be used to access functionality provided by the application associated with the application record 380).
9.	With respect to claim 4,
	Glover 882 further discloses generating the plurality of VS records using corresponding vertical-specific templates that include the set of vertical-specific data fields for the vertical associated with the VS record (Glover 882 [0054] e.g. template).
10.	With respect to claim 6,
	Glover further discloses wherein the set of EP data fields includes a date data field that indicates a date of generation for the VS record used to generate the EP record, and wherein the data from the EP records is combined based on the source data and the date data included in the EP records (Glover [0005], [0024], [0048], [0081] – [0083] and Figs. 1A & 1C).
11.	With respect to claim 7,
	Glover further discloses wherein the set of EP data fields includes a date data field that indicates a date of the content in the data source for the VS record used to generate the EP record, and wherein the data from the EP records is combined based on the source data and the date data included in the EP records (Glover [0005], [0024], [0048], [0081] – [0083] and Figs. 1A & 1C).
12.	With respect to claim 8,
	Glover 882 further discloses wherein the set of EP data fields includes a popularity score that indicates a popularity of the entity associated with the EP record, wherein the search records in the identified set of search records include popularity scores, and wherein the method further comprises ranking the identified set of search results based on the popularity scores included in the search records (Glover 882 [0066], [0119] – [0120] e.g. [0119] The information conveyed by the search results 220 may depend on how the result scores 226 are calculated by the set processing module 404.  For example, the result scores 226 may indicate the relevance of an application state to the search query 212, the popularity of an application state, or other properties of an application state, depending on what criteria the set processing module 404 uses to score the application state records 380. [0120] The set processing module 404 may generate result scores 226 for application state records 380 in a variety of different ways.  In some implementations, the set processing module 404 generates a result score 226 for an application state record 380 based on one or more scoring features.  The scoring features may be associated with the application state record 380 and/or the search query 212.  An application state record scoring feature (hereinafter "record scoring feature") may be based on any data associated with an application state record 380.  For example, record scoring features may be based on any data included in the application state information 384 of the application state record 380.  Example record scoring features may be based on metrics associated with a person, place, or thing described in the application state record 380.  Example metrics may include the popularity of a place described in the application state record 380 and/or ratings (e.g., user ratings) of the place described in the application state record 380).
13.	With respect to claim 9,
	Glover 882 further discloses generating the EP records from the VS records based on which vertical-specific data fields are defined in the VS records (Glover 882 [0032], [0064], [0100], [0105] e.g. [0032] In some implementations, the user device and/or the translation system allow the user to define macroinstructions (hereafter referred to as "macros") that allow a user of the user device to access application-independent functionality according to pre-defined parameter values. [0064] In some implementations, an access mechanism template 340 may utilize default parameter values (e.g., defined by an application developer or system operator) instead of (or in addition to) prompting a user 10 of the user device 200 to provide parameter values).
14.	With respect to claim 10,
	Glover 882 further discloses generating the EP records from the VS records based on the vertical IDs included in the VS records (Glover 882 [0036], [0055], [0067] – [0068], [0080] – [0082], [0087] – [0096], [0103], claims 4 & 13 and Figs. 1B, 6B, 6D e.g. A translation record 330 may include a translation record name or identifier (ID) 332).
15.	With respect to claim 11,
	Glover 882 further discloses wherein each VS record includes an application ID that identifies an application associated with the VS record, and wherein the method further comprises generating the EP records from the VS records based on the application IDs included in the VS records (Glover 882 [0036], [0055], [0067] – [0068], [0080] – [0082], [0087] – [0096], [0103], claims 4 & 13 and Figs. 1B, 6B, 6D e.g. application resource identifier).
16.	Claims 12-15 and 17-22 are same as claims 1-4 and 6-22 and are rejected for the same reasons as applied hereinabove.

17.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glover 882 in view of Glover, and further in view of BEN-TZUR (U.S. 20170195990 A1 hereinafter, “BEN-TZUR”).
18.	With respect to claim 5,
Although Glover 882 and Glover combination substantially teaches the claimed invention, they do not explicitly indicate wherein, for a subset of the VS records, the set of vertical-specific data fields includes a majority of fields that are empty and a minority of fields that are defined with values.
Glover teaches the limitations by stating wherein, for a subset of the VS records, the set of vertical-specific data fields includes a majority of fields that are empty and a minority of fields that are defined with values (BEN-TZUR [0057] – [0066] e.g. The default parameters may indicate, for each URL template, which fields of the template are to include default (e.g., pre-populated) parameters, which users may change or leave unchanged.  In these examples, upon the URL template being selected from the function template record 400A and included in an empty function template 216, the default parameters may be included in these so-called "default" fields of the URL template).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Glover 882, Glover and BEN-TZUR, to provide the ability to generating search results that connect a user to native and web application functionality (Glover [0002]). 
19.	Claim 16 is same as claim 16 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
20.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
21.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 02, 2021